UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-7541


NATHANIEL GLENN, JR.,

                  Petitioner – Appellant,

          v.

LEROY CARTLEDGE,

                  Respondent – Appellee,

          and

HENRY MCMASTER,

                  Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(6:09-cv-02157-TLW)


Submitted:   April 21, 2011                   Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Glenn, Jr., Appellant Pro Se. James Anthony Mabry,
Assistant  Attorney  General,  Donald  John  Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Nathaniel       Glenn,    Jr.,     seeks    to     appeal     the    district

court’s    order    denying      relief   on     his    28    U.S.C.     § 2254    (2006)

petition.       The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2010).     The magistrate judge recommended that relief be denied

and advised Glenn that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of    specific         objections      to    a

magistrate      judge’s     recommendation         is    necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned      of        the    consequences        of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                            Glenn

has waived appellate review by failing to file objections after

receiving proper notice.             Accordingly, we deny a certificate of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented        in   the     materials

before    the    court    and    argument      would    not    aid      the    decisional

process.

                                                                                DISMISSED



                                          3